              Case 19-34562               Doc       Filed 04/15/20          Entered 04/15/20 15:39:23                        Desc Main
                                                        Document            Page 1 of 7
Fill in this information to identify the case:

Debtor 1                  David D Trino, III
Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:                   Northern          District of      Illinois
                                                                                          (State)

Case number             19-34562

Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                              12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

      Name of creditor:        PHH Mortgage Corporation                                             Court claim no. (if known):   11-2

      Last 4 digits of any number you use to
      Identify the debtor’s account:                 6171

      Does this notice supplement a prior notice of postpetition fees,
      expenses, and charges?
       No
       Yes. Date of the last notice: _____/_____/_____



 Part 1:              Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
 escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
 approved an amount, indicate that approval in parentheses after the date the amount was incurred.

          Description                                                      Dates incurred                                     Amount
 1.       Late Charges                                                                                                (1)
 2.       Non-sufficient funds (NSF) fees                                                                             (2)
                                                                           $300.00 12/16/19 (Plan Review);
                                                                           $200.00 04/15/20 (Post-Petition
 3.       Attorney Fees                                                    Fee Notice);                               (3)     $500.00
 4.       Filing fees and court costs                                                                                 (4)
                                                                           $650.00 02/14/20 (Proof of
                                                                           Claim); $300.00 02/14/20
                                                                           (Preparation of Loan Payment
 5.       Bankruptcy/Proof of claim fees                                   History (410A Form));                      (5)     $950.00
 6.       Appraisal/Broker’s price opinion fees                                                                       (6)
 7.       Property inspection fees                                                                                    (7)
 8.       Tax Advances (non-escrow)                                                                                   (8)
 9.       Insurance advances (non-escrow)                                                                             (9)
          Property preservation expenses.
 10.      Specify:________________                                                                                    (10)
          Other.
 11.      Specify:_____________________________________                                                               (11)
          Other.
 12.      Specify:_____________________________________                                                               (12)
          Other.
 13.      Specify:_____________________________________                                                               (13)
          Other.
 14.      Specify:_____________________________________                                                               (14)

 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1




 Official Form 410S2                           Notice of Postpetition Mortgage Fees, Expenses, and Charges                               page 1
            Case 19-34562                 Doc         Filed 04/15/20               Entered 04/15/20 15:39:23               Desc Main
                                                          Document                 Page 2 of 7

Debtor 1               David D Trino, III                                                   Case number (if known)   19-34562
                      First Name       Middle Name        Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best
of my knowledge, information, and reasonable belief.




                  x     /s/ Karl Meyer                                                             Date        4/15/2020
                        Signature



Print                   Karl Meyer                                                                 Title      Attorney for Creditor
                        First Name          Middle Name               Last Name



Company                 Codilis & Associates, P.C.


Address                 15W030 North Frontage Road, Suite 100
                        Number         Street

                        Burr Ridge                        IL               60527
                        City                               State           ZIP Code



Contact phone           (630) 794-5300                                                             Email      ND-Four@il.cslegal.com

                                                                                                                                       File #14-19-11878




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                              page 2
         Case 19-34562             Doc     Filed 04/15/20   Entered 04/15/20 15:39:23       Desc Main
                                               Document     Page 3 of 7
B 10 (Supplement 2) (12/11)




                                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice upon the parties
listed below, as to the Trustee and Debtor's attorney via electronic notice on April 15, 2020 and as to the
debtor by causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on April 15, 2020.

Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by electronic notice
through ECF
David D Trino, III , Debtor(s), 3739 W Sunnyside Ave., Chicago, IL 60625
David H Cutler, Attorney for Debtor(s), 4131 Main St., Skokie, IL 60076 by electronic notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice through ECF




                                                            /s/ Karl Meyer


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
 C&A File #14-19-11878

NOTE: This law firm is a debt collector.
                Case 19-34562            Doc       Filed 04/15/20           Entered 04/15/20 15:39:23                    Desc Main
                                                       Document             Page 4 of 7
                                                            Codilis & Associates, P.C.
                                                        15W030 North Frontage Road Suite 100
                                                                  Burr Ridge, IL 60527
PERSONAL INFORMATION REDACTED
                                                              Phone No: (630) 794-9690
                                                               Fax No: (630) 794-5143



                                        Bankruptcy - Bankruptcy Services - INVOICE
    PHH Mortgage                                                        Invoice #:
    Andrea Jenkins                                                      Invoice Status:               ACH Confirmed
    2001 Bishops Gate Blvd                                              Input By:                     Reem Alshoweat
    Mount Laurel, NJ 08054                                              Date Submitted:               12/18/2019
    Re:                   TRINO DAVID D                                 Invoice Date:                 12/17/2019
                          3739 W SUNNYSIDE AVE
                                                                        Vendor Ref #:
                          CHICAGO, IL 60625 0000
                                                                        Vendor Code:
    Loan #:
    Loan Type:         FreddieMac                                       Payee Code:
    Inv. ID / Cat. ID:                                                  Type:                         Non Judicial
    Cost Center:                                                        Referral Date                 12/11/2019
    CONV-FH Case No:
    GSE Code:
                                                                        Acquisition Date:
    GSE REO Rem. Code:
                                                                        Paid in Full Date:            N/A
                                                                        Foreclosure Removal           N/A
    Original Mortgage Amount:    $416,860.00                            HiType                        1
    Litigation Status Code:                                             Class Code
    Man Code:
    BK Case No:           19-34562
    BK Chapter:           13




    Invoice ID:
    Asset Number:
    Outsourcer:

     SubmittedDate        1st Reviewed Date       Last Reviewed      Accepted Date          Approved Date     Chk Requested           Chk Confirmed
       12/18/2019             12/23/2019            12/23/2019                               12/23/2019         12/23/2019              12/25/2019

     Fee Description(s)                                    W/H Aff.Ind Item Date          Qty    Item Price     Orig. Billed          Adjust           Net

     Attorney Fees - Plan Review Fee                                    12/16/2019         1       $300.00           $300.00           $0.00      $300.00

          Note: Plan Review Recoverable provided you file any required post-petition fee notice within 180 days of the charge being incurred in
          accordance with BK Rule 3002.1. - Recoverable from the borrower
          Service From Date: 12/16/2019                   Service To Date: 12/16/2019


                                                                                                              $300.00                 $0.00           $300.00




     Total:                                                                                                   $300.00                $0.00        $300.00

     Invoice Level Exceptions
     None


    Invoice Level Comment
    Allowable not exceeded




      Execution Date Time: 04/12/2020 02:42:48 PM                                                                              Pages: 1/ 3
           Case 19-34562        Doc        Filed 04/15/20           Entered 04/15/20 15:39:23           Desc Main
                                               Document             Page 5 of 7

Payment information

Requested Date          Check/ACH#                   Payment Date          Amount

12/23/2019                                           12/24/2019            $300.00

Category      Subcategory               Trans Code      Reason Code Caw Payee   Seq Code      Net Amount
                                                                    Code
Attorney Fees Plan Review Fee                                                                 $300.00




Invoice Chronology

Created                 Servicer User                Vendor User           Action

12/18/2019                                           ralshoweat            Created

12/18/2019                                           ralshoweat            Invoice Imported

12/18/2019                                           ralshoweat            Submitted

12/18/2019                                           ralshoweat            Edited

12/23/2019              VBrun                                              Reviewed

12/23/2019              VBrun                                              Approved

12/23/2019                                                                 ACH Requested

12/25/2019                                                                 ACH Confirmed




    Excecution Date Time: 04/12/2020 02:42:48 PM                                                           Pages: 2/ 3
            Case 19-34562            Doc       Filed 04/15/20           Entered 04/15/20 15:39:23                     Desc Main
                                                   Document             Page 6 of 7
                                                        Codilis & Associates, P.C.
                                                    15W030 North Frontage Road Suite 100
                                                              Burr Ridge, IL 60527
                                                          Phone No: (630) 794-9690
                                                           Fax No: (630) 794-5143



                                    Bankruptcy - Bankruptcy Services - INVOICE
PHH Mortgage                                                        Invoice #:
Andrea Jenkins                                                      Invoice Status:               ACH Confirmed
2001 Bishops Gate Blvd                                              Input By:                     Christina Delesio
Mount Laurel, NJ 08054                                              Date Submitted:               2/17/2020
Re:                   TRINO DAVID D                                 Invoice Date:                 2/14/2020
                      3739 W SUNNYSIDE AVE
                                                                    Vendor Ref #:
                      CHICAGO, IL 60625 0000
                                                                    Vendor Code:
Loan #:
Loan Type:         FreddieMac                                       Payee Code:
Inv. ID / Cat. ID:                                                  Type:                         Non Judicial
Cost Center:                                                        Referral Date                 1/22/2020
CONV-FH Case No:
GSE Code:
                                                                    Acquisition Date:
GSE REO Rem. Code:
                                                                    Paid in Full Date:            N/A
                                                                    Foreclosure Removal           N/A
Original Mortgage Amount:    $416,860.00                            HiType                        1
Litigation Status Code:                                             Class Code
Man Code:
BK Case No:           19-34562
BK Chapter:           13




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date       Last Reviewed      Accepted Date          Approved Date     Chk Requested           Chk Confirmed
      2/17/2020            3/5/2020               3/5/2020                                3/5/2020           3/5/2020                3/7/2020

 Fee Description(s)                                    W/H Aff.Ind Item Date          Qty    Item Price       Orig. Billed        Adjust           Net

 Attorney Fees - Proof of Claim                                     02/14/2020         1       $650.00           $650.00           $0.00      $650.00

      Note: Proof of Claim Recoverable provided you file any required post-petition fee notice within 180 days of the charge being incurred
      in accordance with BK Rule 3002.1. - Recoverable from the borrower
      Service From Date: 2/14/2020                    Service To Date: 2/14/2020


 Attorney Fees - Bankruptcy Fee                                     02/14/2020         1       $300.00           $300.00           $0.00      $300.00

      Note: Loan Payment History as part of Official Form 410A.Recoverable provided you file any required post-petition fee notice within
      180 days per BK Rule 3002.1 - Recoverable from the borrower
      Service From Date: 2/14/2020                     Service To Date: 2/14/2020


                                                                                                          $950.00                 $0.00           $950.00




 Total:                                                                                                   $950.00                $0.00        $950.00

 Invoice Level Exceptions
 None


Invoice Level Comment
Allowable not exceeded

  Execution Date Time: 04/12/2020 02:42:48 PM                                                                              Pages: 1/ 3
           Case 19-34562         Doc        Filed 04/15/20           Entered 04/15/20 15:39:23           Desc Main
                                                Document             Page 7 of 7

Payment information

Requested Date           Check/ACH#                   Payment Date          Amount

03/05/2020                                            03/06/2020            $300.00

Category      Subcategory                Trans Code      Reason Code Caw Payee   Seq Code      Net Amount
                                                                     Code
Attorney Fees Bankruptcy Fee                                                                   $300.00

Requested Date           Check/ACH#                   Payment Date          Amount

03/05/2020                                            03/06/2020            $650.00

Category      Subcategory                Trans Code      Reason Code Caw Payee   Seq Code      Net Amount
                                                                     Code
Attorney Fees Proof of Claim                                                                   $650.00




Invoice Chronology

Created                  Servicer User                Vendor User           Action

02/17/2020                                            Cdelesio              Created

02/17/2020                                            Cdelesio              Invoice Imported

02/17/2020                                            Cdelesio              Submitted

02/17/2020                                            Cdelesio              Edited

02/17/2020                                            Cdelesio              Edited

03/05/2020               SinghJay                                           Reviewed

03/05/2020               SinghJay                                           Approved

03/05/2020                                                                  ACH Requested

03/07/2020                                                                  ACH Confirmed




    Excecution Date Time: 04/12/2020 02:42:48 PM                                                            Pages: 2/ 3
